394 F.2d 986
Maurice ROSENBLATT, Appellant,v.UNITED STATES of America, Appellee.
No. 24857.
United States Court of Appeals Fifth Circuit.
May 31, 1968.

Appeal from the United States District Court for the Southern District of Texas; Ben C. Connally, Judge.
Dougal C. Pope, Houston, Tex., for appellant.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, William A. Friedlander, Jeanine Jacobs, Attys., Dept. of Justice, Washington, D. C., Morton L. Susman, U. S. Atty., Houston, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for appellee.
Before GOLDBERG and CLAYTON, Circuit Judges, and HANNAY, District Judge.
PER CURIAM:


1
There being no merit to this appeal, the case was, from the bench.


2
Affirmed.